Citation Nr: 0027096
Decision Date: 11/02/00	Archive Date: 12/28/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420



IN THE CASE OF
	

DOCKET NO.  98-16 000A	)	DATE Nov 02, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


ORDER

     The following correction is made in a decision issued by the Board in this case on October 12, 2000:

     The header on pages 2 through 7 is corrected to read

IN THE APPEAL OF 				SS NNN NN NNNN
      XXXXX  X. XXXXXXX



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Citation Nr: 0027096	
Decision Date: 10/12/00    Archive Date: 10/19/00	

DOCKET NO.  98-16 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for reflex sympathetic 
dystrophy as secondary to service-connected disabilities.

2.  Entitlement to service connection for osteoporosis as 
secondary to service-connected disabilities.

3.  Entitlement to service connection for bowel incontinence 
as secondary to service-connected disabilities.

4.  Entitlement to service connection for a back disorder as 
secondary to service-connected disabilities.

5.  Entitlement to service connection for peripheral 
neuropathy as secondary to service-connected disabilities.

6.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to service connected 
disabilities.

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and F. A., M.D.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1998 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran filed a notice of disagreement in 
June 1998.  A statement of the case was issued in October 
1998.  The veteran filed a substantive appeal in October 
1998.



FINDING OF FACT

The claims file includes medical evidence of a nexus between 
service-connected disabilities and reflex sympathetic 
dystrophy, osteoporosis, bowel incontinence, a back disorder, 
peripheral neuropathy, and an acquired psychiatric disorder.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
reflex sympathetic dystrophy, osteoporosis, bowel 
incontinence, a back disorder, peripheral neuropathy, and an 
acquired psychiatric disorder are well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  For purposes of this case, the 
Board notes that applicable law also provides that disability 
which is proximately due to or the result of the service-
connected disease or injury shall be service connected.  
Secondary service connection may also be granted for the 
degree to which a nonservice-connected disorder is aggravated 
by a service-connected disorder.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439 (1995).

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required to render the claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The veteran has been granted service connection for hepatitis 
(which is now in remission) and for postoperative knee 
replacement of the right knee (with surgery having taken 
place in November 1994).  He contends that he has additional 
physical disabilities as secondary to hepatitis and/or the 
knee disorder or to treatment for those service-connected 
disabilities, to include medications.

Various medical records dated in the 1990's document problems 
with a pain syndrome, bowel incontinence and a psychiatric 
disorder.  Other medical records suggest problems with 
osteoporosis, a back disorder and symptomatology similar to 
peripheral neuropathy.  A report of VA psychiatric 
examination in February 1994 includes a diagnosis of 
depression secondary to hepatitis B. 

At a personal hearing at the RO in May 1997, the witnesses 
were the veteran and Dr. A., a private physician.  Dr. A 
reported that he had been treating the veteran since 1996.  
He essentially testified that the veteran's long-term use of 
Prednisone (for treatment of hepatitis) was consistent with 
the development of osteoporosis.  He also opined that the 
veteran's right knee surgery was a trauma to the body and was 
coincident with the onset of a pain syndrome, reflex 
sympathetic dystrophy (RSD).  He also stated that bowel 
incontinence is a reported complication of reflex sympathetic 
dystrophy and that a pain medication, Dibenzyline, taken by 
the veteran probably aggravated his stool incontinence.  It 
further appears that Dr. A. suggested that the veteran may 
have a low back spinal disorder related to osteoporosis, and 
in the context of the hearing testimony, symptomatology 
similar to peripheral neuropathy appeared to be contemplated 
by Dr. A. as well. 

As noted at the outset, service connection has been 
established for hepatitis and postoperative knee replacement 
of the right knee.  It appears from the record that medical 
personnel have offered opinions to the effect that the 
disorders in question are related to the medical treatment 
rendered for these two service-connected disabilities.  Under 
the well-grounded claims analysis, the truthfulness of the 
evidence is presumed.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Accordingly, under the circumstances of this case, 
the Board finds the service connection claims to be well-
grounded.  38 U.S.C.A. § 5107(a). 


ORDER

The veteran's claims of entitlement to service connection for 
reflex sympathetic dystrophy, osteoporosis, bowel 
incontinence, a back disorder, peripheral neuropathy, and an 
acquired psychiatric disorder are well-grounded.  The appeal 
is granted to this extent, subject to the directions set 
forth in the following remand section of this decision. 


REMAND

With a well-grounded claim arises the duty to assist the 
veteran with the development of evidence in connection with 
the claim.  38 U.S.C.A. § 5107(a).  In view of the medical 
complexity of the underlying questions involved in this case, 
the Board believes that further development of the medical 
record is necessary.  

As the final issue involving the claim of entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities may be 
affected by the eventual determinations on the service 
connection issues, appellate consideration must be deferred 
at this time. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical records (not 
already in the claims file) should be 
made of record.

2.  The veteran should be scheduled for 
special VA orthopedic, neurological and 
psychiatric examinations for the purpose 
of ascertaining:  a) whether the veteran 
currently suffers from reflex sympathetic 
dystrophy, osteoporosis, bowel 
incontinence, a back disorder, peripheral 
neuropathy, and an acquired psychiatric 
disorder; and b) whether it is at least 
as likely as not that any of these 
disorders found to be present are due to 
or have been aggravated by the veteran's 
service-connected hepatitis and/or right 
knee disability, including as due to any 
treatment (including medication and 
surgical procedures) for these service-
connected disabilities.  It is imperative 
that the claims files be made available 
to the examiners for review in connection 
with the examinations.  All medically 
indicated special studies and tests 
should be accomplished.  The opinions 
offered by the examiners (with respect to 
the disorders covered by their particular 
examinations) should include a detailed 
supporting rationale, to include specific 
reasons for agreement or disagreement 
with the opinions offers by Dr. A. at the 
May 1997 hearing as well as other medical 
opinions of record such as the February 
1994 PTSD examination report indicating 
depression secondary to hepatitis.

3.  After completion of the above, the RO 
should review the reports of the VA 
examinations to ensure that all disorders 
at issue have been adequately addressed 
by the examiners regarding etiology of 
those disorders.  

4.  The RO should then review the 
expanded record and determine whether the 
service connection claims, as well as the 
TDIU claim, can be granted.  As to any 
issue(s) which remain denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to assist the veteran and to 
address questions of medical complexity.  The veteran and his 
representative are free to submit additional argument and 
evidence in connection with the matters remanded by the 
Board.  



		
	ALAN S. PEEVY
Veterans Law Judge
Board of Veterans' Appeals


 




